Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final First Office Action on the Merits in application 16/507,408, filed 7/10/2019.
After further consideration, the restriction requirement has been withdrawn.
Claims 1-20 are pending and examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/10/2019 is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the system having a beam, trim ring and clip, the clip between the ring and beam and the clip having a first and second connecter engaging first and second channels(40, 42, see Fig. 4A)  of the beam, and extension arms engaging the trim ring, and the connector engaging an exterior of the channels(see claim 16) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “128” has been used to designate both flange(see Fig. 8A) and a beam gripping portion(see Figs. 8A and 8B).  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "128(see Fig. 8A)" and "138(see Fig. 8B)" have both been used to designate flange.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-13 and 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 12, lines 7 and 9, “the base” has no antecedent basis. 
In claim 12, line 16, “the receiver” has no antecedent basis.
In claim 17, it is not clear how the connectors engage the channels(40, 42, see Fig. 5A) when the channels are distant from the connectors(see Fig. 10).
In claims 17 and 18, it is not clear how the gripping portions engage the channels(40, 42, see Fig. 5A) when the channels are distant from the gripping portions(see Fig. 10).

Allowable Subject Matter
Claims 1-11 and 14-16 are allowed.
Claims 12-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
No prior art of record shows a system having a generally C shaped beam, a generally C shaped clip, and a trim ring with a flange, or a system having a clip for use with a generally C shaped beam with first and second channels and a trim ring having a flange, the clip having a base, first and second arms extending from the base with a free end, a portion of the arms receivable in the channels, the first arm having a pocket proximate the free end, the pocket facing the second arm, the second arm having a barb proximate the free end, the barb facing the first arm, and the arms configured to receive the flange between the pocket and barb, as in claims 1 and 12, or a system having a generally C shaped beam with first and second channels, a trim ring useable with a window frame, and a clip including first and second connectors engaging the first and second channels, and extension arms engaging the trim ring, as in claim 14, nor any motivation to do so.  Prior art of record shows similar systems having a beam and clip but lack the specific of the clip used with a trim ring.


Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETH A. STEPHAN whose telephone number is (571)272-1851. The examiner can normally be reached M-F 7a-1p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

BETH A. STEPHAN
Primary Examiner
Art Unit 3633



/Beth A Stephan/